Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 1 of 25

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : NO. 3:CR-20- AAY

v. : (Judge )
KURT MORAN,

Defendant

Fil
- INDICTMENT SCR ED
ANTo

THE GRAND JURY CHARGES:

Introduction

At times material and relevant to this Indictment:

 

1. The defendant, Kurt MORAN (MORAN), was a medical doctor.
MORAN was a physician licensed by the Commonwealth of Pennsylvania and held
a Pennsylvania medical license, as well as a Drug Enforcement Administration
(DEA) registration number, and operated a medical practice in Scranton,
Lackawanna County, within the Middle District of Pennsylvania. MORAN
represented himself to be a specialist in internal medicine and pain management.

The Controlled Substances Act

2. The Controlled Substances Act (the Act) governs the manufacture,
distribution, and dispensing of controlled substances in the United States. Under
the Act, there are five schedules of controlled substances — Schedules I, II, HI, IV,
and V. Controlled substances are scheduled into these levels depending on their

potential for abuse, likelihood of physical or psychological dependency, accepted
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 2 of 25

medical use, and accepted safety for use under medical supervision.

3. The term “Schedule II” means the drug or other substance has a high
potential for abuse, the drug has a currently accepted medical use with severe
restrictions, and abuse of the drug or other substances may lead to severe
psychological or physical dependence. Certain Schedule II drugs have a high
potential for abuse. This abuse can lead to addiction, overdose, and sometimes
death.

A, Title 21, United States Code, Section 841(a)(1), provides that “[e]xcept
as authorized by this subchapter, it shall be unlawful for any person to knowingly
or intentionally ... manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute or dispense, a controlled substance.”

5. Title 21, United States Code, Section 821, provides that “[tlhe Attorney
General [of the United States] is authorized to promulgate rules and regulations
relating to the registration and control of the manufacture, distribution and
dispensing of controlled substances.”

6. The Attorney General of the United States has exercised his
rulemaking authority regarding the dispensing of controlled substances through the
promulgation of 21 Code of Federal Regulations § 1306.04, governing the issuance
of prescriptions, which provides, among other things, that a prescription for a
controlled substance to be effective must be issued for a legitimate medical purpose

by an individual practitioner acting in the usual course of his professional practice.
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 3 of 25 ~

Moreover, an order purporting to be a prescription issued not in the usual course of
professional treatment is not a prescription within the meaning and intent of
section 309 of the Act [21 U.S.C. § 829] and the person knowingly filling such a
purported prescription, as well as the person issuing it, shall be subject to the
penalties provided for violations of the law relating to Controlled Substances.

7. Under Title 21, United States Code, Section 802(21) the term
practitioner is defined as a “physician . .. . registered, or otherwise permitted by the
United States or the jurisdiction in which he practices . . . to distribute, dispense, . .
. administer, ...a Controlled Substance in the course of professional practice . . .”
Under Title 21, United States Code, Section 822(a)(2), every person or entity who
handles Controlled Substances must be registered with Drug Enforcement
Administration (DEA) or be exempt by regulation from registration. The DEA
registration grants practitioners federal authority to handle Controlled Substances.
However, the DEA registered practitioner may only engage in those activities that
are authorized under state law for the jurisdiction in which the practice is located.

8. Title 21, Code of Federal Regulations, Sections 1306.05, 1306.11, and
1306.21 require a prescription for a Controlled Substance to be dated as of, and
signed on, the day issued, bearing the patient’s full name and address, the drug
name, strength, dosage form, quantity prescribed, directions for use, and the name,
address, and DEA registration number of the prescriber.

9, Title 21, United States Code, Section 802(10), provides that the term
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 4 of 25

“dispense” means to deliver a controlled substance to an ultimate user or research
subject by, or pursuant to the lawful order of, a practitioner, including the
prescribing and administering of a controlled substance and the packaging, labeling
or compounding necessary to prepare the substance for delivery.

10. Title 21, United States Code, Section 802(11), provides that the term
“distribute” means to deliver (other than by administering or dispensing) a
controlled substance or a listed chemical. The term “distributor” means a person
who so delivers a controlled substance or a listed chemical.

11. The Pennsylvania Code of Professional and Vocational Standards, Title
A9, Chapter 16.92, defines the authority of physicians licensed by the
Commonwealth of Pennsylvania to prescribe or dispense controlled substances.
Chapter 16.92 provides minimum standards that shall be followed when prescribing
or dispensing controlled substances and include: (a) the taking and recording of an
initial medical history, (b) reevaluations of the condition diagnosed and the
controlled substance involved, (c) patient counseling, and maintenance of patients’
medical records.

12. Asa medical doctor, MORAN was authorized to prescribe and/or
dispense to patients Schedule II through V controlled substances and to prescribe
medicine to patients, including controlled substances, for legitimate medical
purposes and in the usual course of professional practice. Many of the

prescriptions written by MORAN were not written for legitimate medical purposes
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 5 of 25

and were not issued in the usual course of professional practice.

13. Many of the prescriptions authorized by MORAN by way of MORAN
pre-signing blank prescriptions and allowing other employees to fill in the
remainder of the prescription, did not reflect MORAN’s honest exercise of good
professional judgment as to the patient’s medical necessities. Said prescriptions
based only on the judgment of an employee and not on the professional judgment of
MORAN but authorized by MORAN were not valid prescriptions under the law.

14. Oxycodone is a Schedule II narcotic (opioid) pain medicine with a high
potential for abuse and addiction, and associated risk of fatal overdose due to
respiratory depression. Oxycodone is sold generically or under a variety of brand
names, including OxyContin, Roxicodone, Percocet, and Endocet.

15. Fentanyl is a Schedule II narcotic (opioid) pain medicine that has a
high risk for abuse and addiction, and associated risk of fatal overdose due to
respiratory depression. Fentanyl is approximately 70 -100 times more potent than
morphine. A fentanyl transdermal system (fentanyl patch) contains a high
concentration of the potent Schedule II opioid agonist, fentanyl. Fentanyl is sold
generically or under a variety of brand names, including Subsys and Duragesic.

16. Benzodiazepine is the generic name for a class of psychoactive drugs
that are used to treat a variety of medical issues, including depression, panic
disorders, anxiety disorders, and insomnia, among others. The use of

benzodiazepines can lead to physical and/or psychological dependence, and abuse of
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 6 of 25

these drugs may result in addiction. The benzodiazepine class of drugs is classified
as Schedule IV Controlled Substances. Common brand names of benzodiazepines
include Xanax (generic: alpraxolam); Valium (generic: diazepam), and Klonopin
(generic: clonazepam), among others.

17. The Pennsylvania Prescription Drug Monitoring Program (PDMP)
collects information on all filled prescriptions for controlled substances. A
prescription drug monitoring report contains prescription data for all Schedule I
through Schedule V controlled substances dispensed by pharmacies in the
Commonwealth of Pennsylvania. Pharmacies are required by law in Pennsylvania
to report the patients name, the particular controlled substance and dosage
dispensed, quantity dispensed, number of days supplied, prescribing physician’s
name, DEA registration number, and the dispensing pharmacy’s name and DEA
registration number.

Medicare, FEHBP, Private Insurers

18. The Medicare program is a federally-funded health care benefit
program that provides health care benefits to people 65 years of age or older, or to
certain disabled persons. Medicare is a “Federal health care benefit program” as
defined by Title 18 United States Codes, Sections 24(b) and 1347. Medicare is
administered by the Centers for Medicare and Medicaid Services (“CMS”), a federal
agency within the U.S. Department of Health and Human Services (“HHS”).

Medicare is a “Federal health care benefit program” as defined by Title 18 United
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 7 of 25

States Codes, Section 24(b). Individuals who receive Medicare benefits are referred
to as Medicare “beneficiaries.”

19. The Medicare program also includes a prescription drug program
known as “Part D,” which is funded by insurance premiums paid by enrolled
Medicare beneficiaries and contributions from the federal treasury. The Part D
program is administered by various “Plan Sponsors,” each of which dictates the
specific drugs it will cover and how much it will pay for those medications. CMS,
through the federal treasury, reimburses the Part D Plan Sponsors for the covered
drugs.

20. The Federal Employees Health Benefits Program (“FEHBP”) is a
federally funded medical insurance program created to provide health insurance for
federal employees, annuitants, and their spouses and dependent unmarried
children under the age of twenty-six. Health insurance coverage is made available
through contracts with various health insurance carriers, and federal employees
and annuitants can choose from a variety of insurance plans. The program is
administered by the United States Office of Personnel Management (“OPM”).

21. NALC (National Association of Letter Carriers) and GEHA
(Government Employees Health Associations, Inc.) are two insurance carriers that
provide health insurance through FEHBP. NALC and GEHA require physicians to
provide a diagnostic code and a procedure code on claims in order to be paid for

professional services rendered to FEHBP beneficiaries.
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 8 of 25

22. Private health insurers (“private insurers”) are also health care benefit
programs under Title 18, United States Code, Sections 24(b) and 1347.

23. In Pennsylvania, there are numerous “Plan Sponsors” that administer
the Medicare Part D program and cover Pennsylvania residents, including but not
limited to Express Scripts, SilverScript, Anthem, Humana, AARP, and Highmark
Blue Cross/Blue Shield.

24. Medicare, FEHBP, and private insurers prohibit payment for items
and services that are not “reasonable and necessary” to diagnose and treat an
illness or injury. Controlled substance prescriptions written outside the usual
course of professional practice and not for a legitimate medical purpose are
medically unnecessary and ineligible for payment.

25. In order for Medicare, FEHBP, and private insurers to pay for
- medications, they have to be prescribed by a physician. Physicians can enroll as
Medicare, FEHBP, and private insurance providers. To enroll in Medicare, for
example, providers have to agree to abide by all provisions of the Social Security
Act, the regulations promulgated under the Act, and applicable policies, procedures,
rules, and regulations issued by CMS and its authorized agents and contractors.

26. Medicare, FEHBP, and private insurer regulations require enrolled
health care providers to maintain complete and accurate patient medical records
reflecting the medical assessment and diagnoses of their patients, as well as records

documenting actual treatment of the patients to whom services are provided.
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 9 of 25

27. Medicare, FEHBP, and Private Insurers pay for claims only if the
services are medically reasonable and necessary. Medicare, FEHBP, and Private
Insurers will not pay for medications if the prescriptions were written in exchange
for a bribe or kickback, or for medications written outside the usual course of
professional practice and not for a legitimate medical purpose.

28. The United States Department of Labor ("DOL"), Office of Workers'
Compensation Programs ("OWCP"), administers benefits payable under the Federal
Employees' Compensation Act ("FECA"), which provides medical payments and
compensation benefits to federal employees who sustain on the job injuries.
Employees of the United States Postal Service ("USPS") who become disabled due to
occupational injuries which they sustained in the performance of their job duties
could become qualified for OWCP benefits. Health care programs administered by
OWCP are "health care benefit programs," as defined by Title 18, United States
Code, Section 24(b).

29. | Medical providers who provide services to OWCP claimants are
required to enroll with OWCP. OWCP requires medical providers to submit claims
for payment for services actually rendered. OWCP imposes restrictions on enrolled
medical providers to ensure that they bill only for legitimate claims. DOL
regulations state that by submitting a bill and/or accepting payment, the provider
signifies that the service for which reimbursement is sought was performed as

described, necessary, appropriate, and properly billed in accordance with accepted
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 10 of 25

industry standards. OWCP pays for claims only if the services are medically
reasonable and necessary.
Insys and Subsys

30. Insys Therapeutics, Inc. (““Insys”) is a company incorporated in
Delaware and headquartered in Chandler, Arizona.

31. Inor around January 2012, the U.S. Food and Drug Administration
(“FDA”) approved Insys’s application to market a drug called Subsys to patients
suffering from breakthrough cancer pain. Breakthrough cancer pain is a sudden,
short-term increase in pain that may occur in patients who have chronic pain from
cancer.

82.  Subsys is a potent opioid containing fentanyl that was designed to
rapidly enter a patient’s bloodstream upon being sprayed under the tongue.
Fentanyl is approximately 70 - 100 times more potent than morphine, and
approximately 50 times more potent than 100% pure heroin. Fentanyl produces
effects similar to the opioids morphine and heroin, but fentanyl has a greater
potency and a shorter duration of action. Fentanyl is rapidly distributed to the
brain, heart, lungs, kidneys and spleen.

38. The FDA approved Subsys solely for the “management of breakthrough
pain in adult cancer patients who are already receiving and who are tolerant to
around-the-clock- opioid therapy for their underlying persistent cancer pain.”

34. Subsys is a category of drugs known as Transmucosal Immediate

10
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 11 of 25

Release Fentanyl (““TIRF”). Because of the risk of misuse, abuse, addiction, and
overdose associated with TIRF drugs, including Subsys, only practitioners enrolled
in the FDA-mandated TIRF Risk Evaluation and Mitigation Strategy program (the
“TIRF REMS Program”) are allowed to prescribe TIRF drugs. Practitioners are
required to complete training and testing to enroll in the TIRF REMS Program.

35. This “TIRF REMS” Access Program consists of a restricted distribution
program. Accordingly, in each instance in which a patient is prescribed Subsys,
both the prescriber and the patient are required to complete and submit a Patient-
Prescriber Agreement Form detailing the risks and obligations imposed on both
parties when a fentanyl product is prescribed.

36. Before prescribing a TIRF drug like Subsys to a patient, the prescriber
is required to complete and sign a REMS form which explicitly states, “I understand
that TIRF medications are indicated only for the management of breakthrough pain
in patients with cancer, who are already receiving, and who are tolerant to, around:
the-clock opioid therapy for their underlying persistent pain.”

37. Subsys was approved for use in dosages of 100, 200, 400, 800, 1200 or
1600 micrograms.

38. Subsys was expensive and was profitable for Insys. Virtually all of
Insys’s profits came from the prescribing of Subsys by health care providers in the
United States. Depending upon the dosage and number of units prescribed, a

prescription for Subsys usually costs thousands of dollars per month. The higher

11
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 12 of 25

the dosage, the more expensive the drug is. For example, the approximate average
retail cost of a one-month supply of four daily doses of Subsys at 800 micrograms is
approximately $15,000. Most patients rely upon commercial insurance and/or
publicly-funded insurance, including Medicare, to subsidize the cost of Subsys.
Count 1
Conspiracy to Defraud the United States and
Pay and Receive Health Care Kickbacks
(18 U.S.C. § 371)

39. The allegations contained in paragraphs 1 through 38 of this
Indictment are incorporated herein.

40. From in or around March 2014 through in or around January 2017, in
the Middle District of Pennsylvania and elsewhere, the defendant,

KURT MORAN
did willfully and knowingly, combine, conspire, confederate, and agree with others
known and unknown to the Grand Jury, to commit certain offenses against the
United States, namely:

a. to defraud the United States by cheating the United States
Government and any of its agencies out of money or property, and by impairing,
impeding, obstructing, and defeating through deceitful and dishonest means, the
lawful government function of HHS in its administration and oversight of Medicare,

and the lawful government functions of the FDA in its administration and oversight

of the TIRF REMS Program:

12
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 13 of 25.

b. to violate Title 42, United States Code, Section 1320a-7b(b)(1)(B), by
knowingly and willfully soliciting and receiving remuneration, specifically,
kickbacks and bribes, directly and indirectly, overtly and covertly, in return for
purchasing, leasing, ordering, and arranging for and recommending purchasing,
leasing, and ordering any good, facility, service, or item for which payment may be
made in whole or in part under the Federal health care program; and

Cc. to violate Title 42, United States Code, Section 1320a7b(b)(2)(B), by
knowingly and willfully offering and paying remuneration, specifically kickbacks
and bribes, directly and indirectly, overtly and covertly, in return for purchasing,
leasing, ordering, and arranging for and recommending purchasing, leasing, and
ordering any good, facility, service, or item for which payment may be made in
whole or in part under a Federal health care program.

Object of the Conspiracy

41. Itwas the object of the conspiracy for MORAN and his co-conspirators
to unlawfully enrich themselves by, among other things: (a) offering, paying,
soliciting, and receiving kickbacks and bribes in exchange for prescribing Subsys;
(b) submitting and causing the submission of false and fraudulent claims to
Medicare, FEHBP, and private insurance companies for the drug Subsys in various
dosages that were medically unnecessary and ineligible for reimbursement; (c)
concealing the submissions of false and fraudulent claims to Medicare, FEHBP, and

private insurance companies; (d) concealing the receipt and transfer of proceeds of

13
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 14 of 25

the fraud; and (e) diverting proceeds of the fraud for the personal use and benefit of
the defendant and his co-conspirators.
Manner and Means of the Conspiracy

42. The manner and means by which MORAN and his co-conspirators
sought to accomplish the purpose of the conspiracy included, among others, the
following:

a. MORAN applied for and maintained various Medicare, U.S. Drug
Enforcement Administration, TIRF REMS, and other provider numbers associated
with MORAN personally, and his medical practice.

b. Beginning in or around 2007 through the present, MORAN falsely
certified to Medicare that he would comply with all Medicare rules and regulations,
including that he would not present or cause to be presented a false or fraudulent
claim for payment by Medicare and that he would refrain from violating the federal
anti-kickback statute.

C. In or around May 2012, MORAN falsely certified to the FDA that he
would assess patients to whom he prescribed TIRF drugs, including Subsys, “for
appropriateness of the dose” of the TIRF drug, and “for signs of misuse and abuse”
at “all follow-up visits.” MORAN also certified that he understood that TIRF
drugs, including Subsys, were “indicated only for the management of breakthrough
pain in patients with cancer, who are already receiving, and who are tolerant to,

around-the-clock opioid therapy for their underlying persistent pain,” and that “an

14
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 15 of 25

increased risk of misuse, abuse, or overdose” of TIRF drugs “should be considered”
before prescribing.

d. Due to the limited number of patients suffering from breakthrough
cancer pain, Insys, by and through its officers, managers, and employees, designed
and implemented an illegal kickback and bribery scheme to induce MORAN and
others to prescribe Subsys for pain caused by conditions other than breakthrough
cancer pain.

e. In order to conceal and disguise that kickbacks and bribes were being
paid to induce MORAN and other doctors to prescribe Subsys, Insys falsely
designated the payments to MORAN and other doctors as “honoraria” for
purportedly providing educational presentations regarding Subsys (“Speaker
Programs”).

f. Insys established the Speaker Program in or around 2012 to
compensate doctors for purportedly providing educational programs to licensed
health care professionals who had capacity to prescribe Subsys and educate them
about the drug.

g. Insys selected MORAN and other doctors to deliver Speaker Programs
based on their prescribing practices and their willingness to prescribe Subsys.. In
reality, the primary purposes of the Speaker Program were to provide a financial
reward to providers who were prescribing Subsys and to incentivize those providers

to continue to prescribe Subsys in the future.

15
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 16 of 25

h. In or around August 2014, MORAN entered into a written agreement
with Insys wherein he agreed to be paid to provide Speaker Programs. MORAN
falsely represented that the Speaker Program would be of a professional quality
conforming to generally accepted industry standards and practices. MORAN
further falsely represented that the Speaker Program honoraria he received from
Insys would be consistent with “fair market value” and would not affect his
decisions about prescribing Subsys.

i. MORAN solicited approximately $140,000 in illegal kickbacks and
bribes from Insys for purportedly providing Speaker Programs.

j. In exchange, MORAN prescribed millions of micrograms of Subsys to
patients for whom Subsys was medically unnecessary, who did not suffer from
breakthrough cancer pain and, in fact, had no cancer diagnosis, who were not
eligible for insurance reimbursement, and who had diminished understanding and
appreciation of the powerful breakthrough cancer pain opioid prescribed by
MORAN.

k,. MORAN, employees of Insys, and others concealed and disguised that
MORAN’s Speaker Programs for Insys were a sham; they lacked the appropriate
audience of licensed practitioners seeking educational information regarding
Subsys; individuals who were simply friends and/or family members of MORAN
attended multiple Speaker Programs; there was no presentation about Subsys at

many events; the same attendees attended over and over again; and MORAN

16
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 17 of 25

conducted purported Speaker Program presentations at which the names of
individuals who did not attend were forged on sign-in sheets.

1. MORAN, employees of Insys, and others fabricated, falsified, altered,
and caused the fabrication, falsification, and alteration of sign-in sheets and other
documents to falsely make it appear that MORAN’s Speaker Programs were
legitimate.

m. Many of the Speaker Programs lacked an appropriate audience of peer-
level practitioners seeking education regarding Subsys. Instead, the Speaker
Programs were frequently attended by Insys employees, practitioners with no
potential to prescribe Subsys given their medical specialty, others with no
professional reason to attend an educational presentation regarding Subsys, and/or
the friends and office staff of MORAN.

n. Insys facilitated the hiring of MORAN’s brother-in-law, at MORAN’s
suggestion and encouragement, and paid the brother-in-law a lucrative salary.

The brother-in-law worked within MORAN’s office to scour patient charts for likely
candidates for Subsys prescriptions, and then worked to obtain approval from
insurance providers for payment for Subsys.

oO. MORAN caused Medicare, other federal health care benefit programs,
and private insurers to pay millions of dollars for Subsys prescriptions that were
procured by the payment of kickbacks and bribes, medically unnecessary, and/or not

eligible for insurance payments.

17
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 18 of 25

p In 2014, Insys paid MORAN approximately $25,000. In that same
year, MORAN wrote approximately 182 prescriptions for Subsys to patients with no
cancer diagnosis and for whom MORAN was not treating for breakthrough cancer
pain.

q. In 2015, Insys paid MORAN approximately $113,000. In that same
year, MORAN wrote approximately 308 prescriptions for Subsys to patients with no
cancer diagnosis and for whom MORAN was not treating for breakthrough cancer
pain.

Overt Acts in Furtherance of the Conspiracy

43. In furtherance of the conspiracy, and to accomplish its purposes and
objects, MORAN and his co-conspirators committed or caused the commission of the
following overt acts, among others, in the Middle District of Pennsylvania and
elsewhere.

44. On or about September 11, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at POSH at the Scranton Club in
Scranton, Pennsylvania. No meaningful presentation actually took place and no
licensed practitioners seeking educational information regarding Subsys with the
ability to prescribe Subsys actually attended. MORAN received a $1,900 payment
from Insys for the purported Speaker Program on his date.

45. On or about September 16, 2014, MORAN and his co-conspirators at

Insys purported to provide a Speaker Program at the Blu Wasabi in Chinchilla,

18
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 19 of 25

Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

46. Onor about September 22, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at the Blu Wasabi in Chinchilla,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

47.  Onor about October 14, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Carl Von Lugar in Scranton,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

48. Onor about October 16, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at the POSH at the Scranton Club in
Scranton, Pennsylvania. No meaningful presentation actually took place and no
licensed practitioners seeking educational information regarding Subsys with the

ability to prescribe Subsys actually attended. MORAN received a $1,900 payment

19
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 20 of 25

from Insys for the purported Speaker Program on his date.

49. Onor about October 17, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Delfrisco in Philadelphia,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $3,200 payment from
Insys for the purported Speaker Program on his date.

50. Onor about October 24, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Delfrisco in Philadelphia,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $3,200 payment from
Insys for the purported Speaker Program on his date.

51. Onor about October 27, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Ruth’s Chris Steak House, in
Wilkes-Barre, Pennsylvania. No meaningful presentation actually took place and
no licensed practitioners seeking educational information regarding Subsys with the
ability to prescribe Subsys actually attended. MORAN received a $1,900 payment
from Insys for the purported Speaker Program on his date.

52.  Onor about October 28, 2014, MORAN and his co-conspirators at

Insys purported to provide a Speaker Program at the Sambucca Grill in Scranton,

20
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 21 of 25

Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

53.  Onor about October 29, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at the POSH at the Scranton Club in
Scranton, Pennsylvania. No meaningful presentation actually took place and no
licensed practitioners seeking educational information regarding Subsys with the
ability to prescribe Subsys actually attended. MORAN received a $1,900 payment
from Insys for the purported Speaker Program on his date.

54.  Onor about October 30, 2014, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at the Blu Wasabi in Chinchilla,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

55. On or about January 6, 2015, MORAN and his co-conspirators at Insys
purported to provide a Speaker Program at the Sambucca Grill in Scranton,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to

prescribe Subsys actually attended. MORAN received a $1,900 payment from

21
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 22 of 25

Insys for the purported Speaker Program on his date.
| 56. Onor about January 16, 2015, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Scossa Restaurant, Easton
Maryland. No meaningful presentation actually took place and only one licensed
practitioner actually attended. The practitioner was not involved in the treatment
of breakthrough cancer pain and was subsequently stripped of her medical license
in August 2017. MORAN received a $3,200 payment from Insys for the purported
Speaker Program on his date.

57.  Onor about January 20, 2015, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at Blu Wasabi in Chinchilla,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

58.  Onor about January 21, 2015, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at POSH at the Scranton Club in
Scranton, Pennsylvania. No meaningful presentation actually took place and no
licensed practitioners seeking educational information regarding Subsys with the
ability to prescribe Subsys actually attended. MORAN received a $1,900 payment
from Insys for the purported Speaker Program on his date.

59. Onor about February 12, 2015, MORAN and his co-conspirators at

22
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 23 of 25

Insys purported to provide a Speaker Program at Hong Kong Fusion Restaurant in
East Cherry Hill, New Jersey. No meaningful presentation actually took place and
only one licensed practitioner actually attended. The practitioner was not involved
in the treatment of breakthrough cancer pain and was subsequently stripped of her
medical license in May of 2018 for having prescribed Subsys outside the usual
course of professional practice and not for a legitimate medical purpose. MORAN
received a $3,200 payment from Insys for the purported Speaker Program on his
date.

60. Onor about February 17, 2015, MORAN and his co-conspirators at
Insys purported to provide a Speaker Program at the Blu Wasabi in Chinchilla,
Pennsylvania. No meaningful presentation actually took place and no licensed
practitioners seeking educational information regarding Subsys with the ability to
prescribe Subsys actually attended. MORAN received a $1,900 payment from
Insys for the purported Speaker Program on his date.

61. Onor about April 28, 2015, MORAN and his co-conspirators at Insys
purported to provide a Speaker Program at the Sambucca Grill, in Scranton,
Pennsylvania. No meaningful presentation actually took place and only one nurse
practitioner with no ability to prescribe Subsys actually attended. The practitioner
was not involved in the treatment of breakthrough cancer pain. MORAN received
a $1,900 payment from Insys for the purported Speaker Program on his date.

All in violation of Title 18, United States Code, Section 371.

23
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 24 of 25

THE GRAND JURY FURTHER CHARGES:

Indictment are incorporated herein.

Counts 2 through 12
Receipt of Health Care Kickbacks

(42 U.S.C. § 1820a-7b(b)(1)(B))

62. The allegations contained in paragraphs 1 through 38 of this

63. On or about the dates set forth below, in the Middle District of

Pennsylvania and elsewhere, the defendant,

KURT MORAN

did knowingly and willfully solicit and receive remuneration Gncluding kickbacks

and bribes), directly and indirectly, overtly and covertly, in cash and in kind, in

return for purchasing, leasing, ordering, and arranging for and recommending

purchasing, leasing, and ordering any good, facility, service, or item for which

payment may be made in whole or in part by Medicare and other federal health

benefit programs, as set forth below:

 

 

 

 

 

 

 

 

 

Ct. | Approx. Date | Check Payment | Approx. Date and Place
of Payment Number Amount | of Purported Speaking Program
2 1-7-15 28576 $1900 1-6°15 -Sambucca Grill, Scranton, PA
3 | 1-26-15 34188 $1900 1-21-15 — POSH, Scranton, PA
(replacement
ck) ,
4 1-30-15 29006 $1,900 1-20-15 - Blu Wasabi, Chinchilla, PA

 

 

 

 

 

24

 
Case 3:20-cr-00228-RDM Document1 Filed 09/15/20 Page 25 of 25

 

 

 

 

 

 

 

 

 

 

 

5 1-19-15 28810 $3,200 1-16-15 — Scossa, Easton, MD

6 | 2-17-15 29346 $3,200 2-12-15 — Hong Kong Fusion, Cherry
Hill, NJ

7 | 2-23-15 29440 $1,900 2-17-15 - Blu Wasabi, Chinchilla, PA

8 4-27-15 30801 $3,200 4-23-15 — Creed’s Seafood & Steak,
King of Prussia, PA

9 4-27-15 30809 $3,200 4-24-15 — Sullivan’s Steak House,
King of Prussia, PA

10 | 5-5-15 31023 $1,900 4-28-15- Sambucca Grill, Scranton,
PA

11 | 7-1-15 32445 $3,200 6-19-15 — Sullivan’s Steak House,
King of Prussia, PA

12 | 8-4-15 32985 $3,200 7-30-15 — Belvedere Inn, Lancaster,
PA

 

 

 

All in violation of Title 42, United States Code, Section 1320a-7b(b)(1)(B) and

Title 18, United States Code, Section 2.

THE GRAND JURY FURTHER CHARGES:
Counts 13 through 327
21 United States Code § 841(1)(1)
(Unlawful Distribution of Controlled Substances)

64. The allegations contained in paragraphs 1 through 38 of this
Indictment are incorporated herein.

65. MORAN’s primary method of pain management was to write multiple
prescriptions for high dosages of Schedule II, II, and IV Controlled Substances.

MORAN routinely prescribed a variety of controlled substances in high dosages

outside the usual course of professional practice and not for legitimate medical

25

 
